Citation Nr: 1700027	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-21 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971, from January 1979 to July 1980, and from September 1995 to December 2009, as well as additional years of inactive duty in the Army National Guard or Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted that his currently diagnosed obstructive sleep apnea was related to service.  In the alternative, the Veteran asserted that his obstructive sleep apnea was secondary to his service-connected disabilities.  

Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The medical evidence of record showed that the Veteran was diagnosed with obstructive sleep apnea in March 2010, shortly after his December 2009 separation from service.  At the August 2016 Board hearing, the Veteran testified that towards the end of his military career the soldiers started to complain about his snoring.  The Veteran also stated that his wife complained of his loud snoring.  The Veteran explained that the snoring complaints started in 2005 or 2006 when he was under pressure to prepare his unit for deployment.  He also reported that he worked long hours, went to bed late, and experienced daytime tiredness.  After separation from service, he reported his symptoms to his primary care doctor who referred him to a specialist.  This resulted in a diagnosis of severe obstructive sleep apnea, diagnosed three months after service.  In an April 2014 statement, the Veteran's attorney stated that the Veteran reported his symptoms to his cardiologist R.H., M.D. in August 2009, and that the Veteran was diagnosed with a sleep disorder at that time.  In July 2016, the Veteran's representative, who is also a medical doctor, opined that it was more likely than not that the Veteran's obstructive sleep apnea developed during the Veteran's service.  The Board finds that under these circumstances, a VA examination and opinion are warranted pursuant to McLendon.

In addition, the Board notes that the representative asserted that the Veteran's currently diagnosed obstructive sleep apnea was secondary to his service-connected disabilities, to include tinnitus, diabetes mellitus, lumbar spine spondylosis, and peripheral neuropathy.  The representative opined that it was more likely than not that the Veteran's obstructive sleep apnea was secondary to his service-connected disabilities.  Accordingly, a remand is required to address secondary service connection. 

The Board also notes that verification of the Veteran's dates of service in the Army National Guard and Reserves has not been completed.  The Veteran's DD 214, for the period ending December 2009, reflected that he served in the Army and Army National Guard with over 17 years of active duty service and 19 years of prior inactive service.  An April 2010 document indicated that the Veteran served as an Army Reserve member from December 1987 to October 1989 and an Army National Guard member from October 1989 to January 2010.  Accordingly, a remand is required to ascertain the dates of the Veteran's dates of active service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Particularly, the RO or AMC must attempt to obtain the treatment records from the Veteran's cardiologist Dr. H., as mentioned in the representative's April 2014 statement.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to verify through official channels all periods of active duty service, ACDUTRA, and INACDUTRA.  The actual dates of service are needed.  

2.  The RO or AMC should undertake all indicated development to obtain all available personnel records pertaining to the Veteran's Army Reserve and Army National Guard service.  Development to obtain such records should continue until the required records are received or it is determined that further development to obtain the records would be futile.  In any event, the RO or the AMC should request the Veteran to provide a copy of any Army Reserve and Army National Guard records in his possession.

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the August 2009 cardiology records from Dr. H.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

4.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include the detailed list of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion with respect to whether the Veteran's obstructive sleep apnea at least as likely as not (50 percent probability or greater): 

(a)  was incurred in, was caused by, or is otherwise etiologically related to his military service, to include any period of active duty or ACDUTRA.  

(b)  was caused by his service-connected tinnitus; 

(c) was permanently worsened by his service-connected tinnitus;

(d)  was caused by his service-connected diabetes mellitus;

(e)  was permanently worsened by his service-connected diabetes mellitus; 

(f) was caused by his service-connected lumbar spine spondylosis; 

(g) was permanently worsened by his service-connected lumbar spine spondylosis; 

(h) was caused by his service-connected peripheral neuropathy; 

(i) was permanently worsened by his service-connected peripheral neuropathy.

The examiner is directed to specifically address (1) the Veteran's statements that other soldiers and the Veteran's spouse complained of his loud snoring and that the complaints started in 2005 or 2006 when he was under pressure to prepare his unit for deployment; (2) the medical opinions provided by the Veteran's representative; (3) the April 2014 statement that the Veteran reported his symptoms to his cardiologist in 2009 and was diagnosed with a sleep disorder; and (4) that the Veteran was diagnosed with severe obstructive sleep apnea 3 months after separation from service.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B  (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




